Exhibit 10.2

 

ROYALTY AGREEMENT

 

 

This “ROYALTY” AGREEMENT (hereinafter “Agreement”) is made and entered into by
and between ZERO GRAVITY SOLUTIONS, INC. (“ZGSI”) and JOHN WAYNE KENNEDY,
(“Kennedy”), collectively (“the Parties”).

 

RECITALS

 

 

1.

ZGSI and John Wayne Kennedy entered into a Settlement Agreement (“Settlement”)
on or about April __, 2019. The Settlement, at paragraph A.4 states: Kennedy
will provide ZGSI additional consideration pursuant to that certain Royalty
Agreement, of even date herewith, as set forth in Exhibit D. This Agreement is
Exhibit D to the Settlement.

 

 

2.

As part of the Settlement, ZGSI assigned ownership of USPN 9,816,071 and Patent
Application No. 15/729,038, No. 14/244,084, and International Patent Serial No.
PCT/US 15/24045 to Kennedy.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereto, each intending to be legally bound hereby, do
promise and agree as follows:

 

PROVISIONS

 

 

A.

DEFINITIONS

 

 

(1)

Gross Revenue obtained Sales (“GRS”) means gross revenue obtained by sales of
products manufactured and sold by Kennedy, excluding all shipping taxes, and
discounts.

 

 

(2)

Intellectual Property (the “IP”) means USPN 9,816,071 and Patent Application No.
15/729,038, Patent Application No. 14/244,084, and International Patent Serial
No. PCT/US 15/24045.

 

 

(3)

Product means products intended for retail sales.

 

 

(4)

Royalty payments mean the additional consideration payments referenced in
paragraph A.4 of the Settlement. Although the additional consideration payments
will not be a “royalty” as that term is usually applied, since the ownership of
the IP has been assigned to Kennedy, for ease of reference additional
consideration payments will be called “royalty payments.”

 

 

B.

TERM

 

This Agreement shall take effect on the Effective Date and shall continue in
full force and effect until the later of: (i) the expiration of the last to
expire of USPN 9,816,071 or any patent issued on Patent Application No.
15,729,038, Patent Application No. 14,244,084, and International Patent Serial
No. PCT/US 15/24045, and (ii) thirty (30) years.

 

 

Page 1 of 3

--------------------------------------------------------------------------------

 

 

 

C.

ROYALTY PAYMENTS

 

 

(1)

Kennedy agrees to pay ZGSI a royalty payment of two percent (2%) of GRS on all
products manufactured and sold by Kennedy utilizing the IP, excluding all
shipping, taxes, and discounts.

 

 

(2)

Royalty payments are to be paid by the fifth (5th) of the month following the
end of each quarter. A copy of all GRS shall accompany each Royalty payment.

 

 

(3)

Kennedy shall maintain accurate files, records, and books reflecting the GRS of
all products manufactured and sold by Kennedy utilizing the IP, excluding
shipping and taxes. Upon reasonable notice, ZGSI shall be allowed to review such
books and records.

 

 

D.

CONSTRUCTION

 

The provisions of this Agreement shall be construed according to their fair
meaning and neither for nor against any party hereto irrespective of which party
caused such provisions, or the Agreement in its entirety, to be drafted.

 

 

E.

VENUE AND CHOICE OF LAW

 

This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the state of Nevada. The Parties hereby submit to the exclusive
jurisdiction of the courts in the state of Nevada for any dispute arising out of
this Agreement.

 

 

F.

EXECUTION IN COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement; provided, however,
that in proving this Agreement, it shall not be necessary to produce or account
for more than one counterpart hereof.

 

 

G.

EFFECTIVE DATE

 

This Agreement shall be effective upon execution below by all Parties, as well
as execution and exchange between the Parties of all Exhibits referenced herein.

 

 

H.

AGREEMENT BINDING ON SUCCESSORS

 

The provisions of this Agreement shall be binding on and shall inure to the
benefit of the Parties hereto, their heirs, assigns, and successors.

 

 

Page 2 of 3

--------------------------------------------------------------------------------

 

 

 

I.

ENTIRE AGREEMENT

 

This Agreement embodies the entire Agreement between the Parties with respect to
the subject matter hereof, and there are no other agreements, representations,
warranties, or understandings, oral or written, between them with respect to the
subject matter, hereof, no alteration, modification, or change of the Agreement
shall be valid unless by like written instrument.

 

Dated this 29th day of April, 2019   Dated this 29th day of April, 2019        
    JOHN WAYNE KENNEDY   ZERO GRAVITY SOLUTIONS, INC.               /s/ John
Wayne Kennedy   By: /s/ Timothy Peach                  

Name: Timothy A. Peach

Title:   CEO

       

 

 

Page 3 of 3